Ingraham, J.:
The defendants Kipp and Feingold were tried together for petit larceny. The articles stolen were shoes of the value of twenty-three dollars that the. owner had intrusted to a boy in its employ to deliver to customers. ,Tliis boy testified that while in possession of the shoes at the corner of Grand.and Allen streets, in the city of New York, the defendant Feingold met' the boy and asked him to go on an errand; that the boy left the bundle of shoes with another boy who was with him, and that when he came , back from the errand the bundle of shoes was gone; that in this bundle there were ten pairs of' shoes, the property of William C. Smith & Co. The. defendant Kipp was not present at the time. A police officer testified that he-arrested the two defendants in a furnished room at *693229 Chrystie street; that the two defendants had two pairs of the shoes in their possession; that he ashed Feingold in the presence of the defendant where he got them, and Feingold said that Kipp told him he could get a cheap pair of shoes, and he went to Kipp’s house to get them; that Kipp said that Feingold’s statement was true.
Upon this evidence the court found both of the defendants guilty, and I think the evidence, was sufficient to sustain tiie conviction. Kipp and Feingold together were in possession of stolen goods, and when Feingold said that Kipp told Feingold that he cou.ld get a cheap pair.of shoes, went to the house in which they were arrested for that purpose, Kipp. said that that was true. From this the court was justified in finding that Kipp was in possession of the shoes and was a participant in the larceny.
The case is within the cases of Knickerbocker v. People (43 N. Y. 177) and People v. Wilson (7 App. Div. 326; affd., 151 N. Y. 403).
The judgment should, therefore, be affirmed.
Patterson, P. J., Laughlin, Clarke and Houghton, JJ., concurred.
Judgment affirmed.